Investing in Low Carbon Technologies (debate)
The next item is the oral question to the Council and Commission - B7-0011/2010) by Herbert Reul on Investing in the Development of Low Carbon Technologies
Madam President, Commissioner, President-in-Office of the Council, this question relates to the fact that, in 2007, the Commission brought forward a plan with the objective of promoting technologies in the field of energy with low CO2 emissions so that they could come into use quickly. Proposals were made for very specific measures: European industrial initiatives, above all in the fields of wind energy, solar energy, bio-energy, carbon capture and storage, electricity grids and nuclear fission, the creation of a European Energy Research Alliance, the sustainable conversion of European energy infrastructure networks, constantly updated European energy technology systems and the establishment of a steering group on strategic energy technologies.
At that stage, one crucial question was left unanswered, namely the issue of funding. The Seventh Framework Programme for Research provides for EUR 886 million per annum for energy research. It is clear to all, however, that that is not enough. In 2009, the Commission brought out its communication on the funding of low-carbon energy technologies, in which it described the need to treble the funding for energy research over the next 10 years. That would mean that EUR 50 billion would have to be invested. The communication described how the money for the most important low-carbon technologies should be apportioned so that Europe can move away from its heavy dependence on fossil fuels to a stronger reduction in CO2 emissions. The final plan estimates EUR 6 billion for research into wind energy, which, according to the Commission, could make up a fifth of EU energy provision by 2020; EUR 16 billion for solar energy, in order to develop new photovoltaic concepts and a major industrial concentration of solar energy facilities; EUR 9 billion for bio-energy research, in order to cover 14% of the EU's energy needs. In order to integrate renewable energy sources into the energy market, electricity grids would receive EUR 2 billion so that half of the grid would be able to operate on the basis of a 'smart grid' principle. Apart from renewable energy sources, a further EUR 13 billion is envisaged for up to 12 projects in the field of carbon capture and storage, while nuclear research would receive EUR 7 billion. The funding proposal also envisaged a further EUR 11 billion for the 'smart cities' programme so that appropriate answers can be found in this field, too.
The Commission suggested at the time that public-private partnerships are the most credible way of funding energy research but was unable to spell out precisely how the funding burdens in such arrangements would be split between the two sides. At present, the split in the field of energy research is 70% private and 30% public, excluding nuclear research. The EU argues that there is a need for a significant increase in public funding. In projects in which the risks are higher, public funding should play a major role, the Commission stated. In order to optimise the level of the intervention, the Commission called for the institution of EU programmes particularly in areas where there is a clear added value at EU level, such as where programmes are too expensive for the Member States individually. At present, 80% of public investment in non-nuclear energy research is funded at national level. This communication, too, ultimately leaves open the question of where the money is to come from. The Commission calculates that there is a need for an extra EUR 75 to 80 billion.
That is the reason why we concentrated, in our committee, on obtaining a little more clarity on a few issues in this area of funding. I would like to just remind you of the questions. Firstly, how does the Commission intend to set its priorities for the 2010-2020 roadmap to support the financing of low-carbon technologies? When will industrial policy initiatives to that effect be introduced? Secondly, how does the Commission intend to make additional EU budget resources available? How, specifically, is the Commission committed to ensuring that funds will start flowing in advance of resources from the Eighth Framework Programme? Will the Commission ensure that the budgets identified for the various industrial initiatives will be respected? Last but not least, how will the Commission - and, of course, this will also always apply to the Council - make additional funding from the EU budget available for the funding of technological options other than those specified in the communication, including storage technologies, ocean energies and so on. There is no need for me to read out all the questions. We have introduced the questions here, and we ask for answers from the Council and the Commission.
President-in-Office of the Council. - (ES) Madam President, ladies and gentlemen, I would like to begin my speech by stressing the importance of the strategic energy plan and the necessary contribution it will make to speeding up the development and application of technologies for clean, sustainable and efficient energy.
Without this plan, it will not be possible to achieve the goals we have set for 2020, nor to carry out the transition to a low-carbon economy on the scale we would like for 2050.
I am pleased to see that there is broad consensus between Parliament and the Council with regard to the importance and necessity of both the objectives of the plan and the resources that need to be made available.
The Transport, Telecommunications and Energy Council intends to adopt conclusions on the Strategic Energy Technology (SET) Plan in its meeting this coming Friday 12 March. These conclusions will be an important point of reference for the spring European Council meeting to be held on 25 March, since the subject of climate change will feature on the agenda.
The draft conclusions to be debated at the Council meeting will include the subject of financing, although this matter will be approached with due caution. We do not want to preempt the negotiations that will have to take place on this subject within the context of the next financial framework.
I will now set out the main elements of the draft conclusions. Firstly, the time has come to move from technological roadmaps to the operational implementation of European industrial initiatives. We should do so step by step, but as quickly as possible.
Secondly, our approach to future cooperation in energy research within Europe should focus on using public resources effectively and building flexible, public-private partnerships with industry. We therefore urge the Commission to establish a platform that includes all of the interested financial organisations so that they can share information and best practices and, at the same time, coordinate their actions as deemed necessary.
Thirdly, given the scale of medium-term public-private financing needed in order to support major demonstration projects in particular, it may be necessary to increase the proportion of public investment at EU level. We will therefore need to take that into account both when revising the budget and when negotiating for the next financial framework.
Fourthly, we should support the governments of the Member States and encourage them to give adequate incentives and consistent signals in order for this policy to be implemented. If necessary, they should also make significant increases to public financing for the development of low-carbon technologies.
The fifth point to mention is that the European Commission and the European Investment Bank are already working together to improve the coordination and continuity of financing for demonstration projects in the sector of energy involving high technological risk. They are also working to mobilise and make available other sources of financing, both public and private.
Finally, the Commission and the European Investment Bank are looking into optimum financial packages for major demonstration projects, and so we also urge the Commission to analyse new ways of combining resources from different sources and to develop an ad hoc tool for financing the commercial launch of low-carbon technologies.
Ladies and gentlemen, all of these elements constitute a clear message on future investment for the development of low-carbon technologies. Despite the severe budgetary restrictions we currently face, the message that the Council will send out in its meeting on Friday will be one of commitment, using positive terms to express the significance of this matter at European level and the vital importance for each Member State to invest in low-carbon technology.
Member of the Commission. - Madam President, although I am replacing my colleague Günther Oettinger today, it is a real pleasure to discuss with you the future of low-carbon technologies.
I personally was closely involved in the development of the European Strategic Energy Technology Plan (SET Plan) in the last Commission and I believe strongly that the development of these technologies is one of the cornerstones of the energy policy we have to develop jointly in the years to come.
Parliament's report on the SET Plan of June 2008 was very clear in proposing an appropriate level of ambition. We should not now lower this ambition. Today you have asked three clear questions and I will respond to them in turn.
First, regarding our priorities for 2010 to 2020 and the launch of the European industrial initiatives, those six initiatives really match our priorities - wind, solar bio-energy, sustainable fission, smart grids, and carbon capture and storage are priorities that were strongly endorsed by Parliament and the Council.
At your request, we have also prioritised energy efficiency by developing a new dedicated initiative - 'Smart Cities' - to unlock the market potential of energy efficient technologies in cities and regions. To prioritise activities within this initiative, the Commission has developed, together with the stakeholders, technology road maps for the period 2010-2020. These road maps establish concrete objectives as well as the activities needed to achieve them. The initiatives are mature for launching this year, 2010. Smart Cities are planned for the following year.
Your second question concerns the need for predictable, stable and adequate budgets for the SET Plan in the current financing period and post-2014. Our estimate of the public and private investment needs for the development of low-carbon technologies in the SET Plan is EUR 8 billion per year. Today about EUR 3 billion are being invested annually in the European Union, which means that a further EUR 50 billion is needed for the period 2010-2020. Bridging this gap should be one of the key institutional discussions over the coming years. Effort must be focused where intervention is most efficient, avoiding duplications and fostering the greatest potential impact in the market.
It is clear that EU level investments - coming either from the Seventh Framework Programme or the European Energy Programme for Recovery - will not be enough. Nor will the potential funds from the 300 million emissions trading allowances set aside for the demonstration of carbon capture and storage and innovative renewable technologies. At current prices this is approximately EUR 4 billion. Major efforts are therefore required, both by the private and public sector; the public sector includes both the European Union and of course also the Member States. To be blunt, the bulk of the money will have to come from where the bulk of the money is.
Thirdly, you asked if the Commission intends to finance other technology avenues and propose additional industrial initiatives. Other technologies that deserve European-level intervention will certainly emerge over time, so the SET Plan must remain flexible, as we have already shown with the new initiative on energy efficiency - Smart Cities - which we expect to launch, as I said, in 2011. We will closely monitor the most promising technologies through the SET Plan information system. SETIS, as this is called, is already working on storage and ocean technologies to assess their potential and identify the best opportunities for European intervention. We have also encouraged the establishment of a new technology platform on renewables, heating and cooling, that should help the sectors involved better to define their technology transfer.
I am very pleased to see this file getting the support it deserves. It is a key file for achieving our energy policy goals, a key file for Europe and for our future.
Madam President, Minister, Commissioner, I am delighted to see you back here, Mr Potočnik, in your post as Commissioner for the Environment. You are standing in for our Commissioner for Industry - thank you for that, and thank you also for your speech.
I welcome the question put by my colleague, Mr Reul, who is right, Commissioner, to question you on how the Commission views this crucial issue of noncarbon energies and of the financing of new technologies. The world's population is growing. We will need 40% more energy in 2030, and I would add that 80% of this consumer demand will come from countries outside the OECD.
In the face of these major challenges, the solution is not to adopt the ideology of decreasing our energy use or to take refuge in thoughts of the past. The European Union therefore has a duty to intervene, and I would like to say a word about an issue that may divide us, within our political groups, and that is nuclear energy.
When it comes to nuclear energy, we have Member States that have a long tradition in these matters. That does not make the European Union privileged, but it does mean that we have a duty to contribute to the debate and to the financing. Nuclear energy, as we know, is a noncarbon energy, and we need financing, Commissioner, and particularly that accrued from carbon credits, to invest in research, development and training on all these areas.
We are proposing some amendments to you with the specific aim of improving the resolutions that have been tabled, and I will conclude by saying a word about nuclear byproducts, which are a source of great concern for our fellow citizens. There are two options in the world: longterm storage, which is the United States' chosen option, and we, the European Union, have to choose a different approach, which is recovery by means of recycling. That is the option chosen by Russia, Japan and France.
It is in this context that we who are responsible for safety and security must put our faith in science and in knowledge where all these subjects are concerned.
Madam President, Secretary of State and President-in-Office of the Council, Commissioner, we are all aware that there is already clear consensus over the idea that the faster we establish a green economy, the faster we will emerge from the economic crisis.
A number of studies have calculated that if we achieve the goal of a 20% share of renewable energy sources, it will mean that 2.8 million European workers will be employed in the sector by 2020. Furthermore, it is estimated that two thirds of the new jobs will be created within small and medium-sized enterprises. The key to this, ladies and gentlemen, lies in the development of green technologies.
In order to make this a reality, my Group is in favour of three main objectives. Firstly, we need a real commitment to earmarking resources for the Strategic Energy Technology (SET) Plan. It is not enough to simply regroup and rename the support programmes we already have. We agree that we need to transform our goal into a real increase in the resources devoted to research into renewable energy and energy efficiency. We should do so straight away, in the next review of the financial perspectives and, of course, in negotiations over the new financial perspectives.
Secondly, if we want to create the jobs our economy needs in order to emerge from the crisis, it is vital that we boost the demonstration stage of innovative technologies and make it easier for them to be put into operation in the market.
Finally, the potential creation of green employment cannot be steered in the right direction if we do not have a highly qualified workforce. We need to invest in education and awareness in order to strengthen the ties between the business world and the academic world, and we should promote qualifications of excellence in research and development and in innovation so as to be able to cover any potential gaps in the renewable energies job markets.
on behalf of the ALDE Group. - Madam President, we can set all the targets under the sun for tackling climate change but we will not reach them, especially the longer-term targets for 2050, unless we invest deeply and systematically in developing and improving sustainable low-carbon technology.
The US is rightly criticised for its failure to sign up to greenhouse gas reduction targets, but the EU is nowhere near the level of investment that the US is at at present. Without proper investment, the EU's sustainable low-carbon investment programme will stall, and that means that hundreds of thousands of jobs which could be created here in the EU, and in regions like my own, the North-East of England, which are already starting to make that transformation to a low-carbon economy, without investment those jobs will go elsewhere to the US and China.
I am disappointed that the Commission drew back from an earlier draft of the SET Plan, where the sources of the identified necessary investment were clearly indicated. Will the Commission now be more explicit, especially about the EUR 1 billion per annum shortfall that the Commissioner has just mentioned?
Finally, it is, of course, important to achieve improvements in nuclear technology, especially with regard to safety of operation and waste management, but my Group takes the view that 'sustainable nuclear fission' is a contradiction in terms. Will the Commissioner rename the sixth European industrial initiative simply the 'nuclear energy initiative'?
on behalf of the Verts/ALE Group. - Madam President, I think this SET Plan is basically an empty box because there is no money behind it. We really have to think about where the money could come from. What is worse is that the instruments the Commission had - the NER300, the Recovery Plan and certain funds available today at the European Investment Bank - are more prioritised for those so-called low-carbon technologies that are the least efficient and present the highest risk.
In 2008 and 2009, more than 70% of all investments on the market in Europe were already in renewables: wind, solar, biomass. So how can it be that we are designing a SET Plan - and earmarking money at EU level - that basically gives a lower share to renewables than the market is already uptaking today, while diverting the money to carbon sequestration and to nuclear fusion, which is not addressed in this paper but which receives by far the largest share of EU money?
Our problem is that, because of certain lobbies, we do not have the courage to set the right priorities, and I think that even the IEA, which is not a green grass-root organisation, is extremely clear about the priorities. Fifty-five per cent of all CO2 reductions will come from energy efficiency. Why did we allocate zero euro to energy efficiency in the EU recovery package? Thirty to thirty-five per cent of CO2 greenhouse gas reductions will come from renewables, while at best only 10% will come from carbon sequestration and 10% from nuclear. That is according to the IEA, not a green grass-root organisation. So, even in Europe, in terms of how we allocate money we are behind what the IEA is telling governments.
The only way out is to set clear priorities. Number one: energy efficiency; number two: renewables, because they reduce carbon without posing a risk; and then the other technologies.
on behalf of the ECR Group. - Madam President, I have to express some regret at the obsession on the left side of this Parliament with nuclear energy, which has meant that we have two resolutions before the House today, most of the content of which has much in common except for this issue of nuclear energy, particularly when it is the only proven technology to supply large volumes of ultra low-carbon electricity in Europe.
If we are to wean ourselves off fossil fuels - especially oil and coal - we will need all the low-carbon energy technologies we can get. Many of them are still more potential than production, and we must be realistic about how successful we have been in achieving target levels of energy from renewable sources. The EU has a record of setting very ambitious targets and a 100% record of failing to achieve them. We must do better.
In the mean time we must lose no time in increasing the share of European electricity supplied by nuclear energy. It already produces the largest amount of electricity, but, as we switch to and develop alternative and new technologies, we will need base-load electricity to keep the lights on and, for example, to power electric vehicles.
There is huge potential in new green technologies such as solar thermal from the Sahara and wind farms from the North Sea, not to mention carbon capture and storage and basic improvements in energy efficiency, where - at least on that point - I agree with my Green colleague across the floor, but all of this requires massive investment, and that is the fundamental point about these questions today.
on behalf of the GUE/NGL Group. - (PT) Madam President, Commissioner, President-in-Office of the Council, we are here to discuss the reinvention of a European energy system through investment in low-carbon technologies.
I think it is one of the most important challenges, as mentioned in the communication. It is one of the challenges we must focus on, but there is no clarification here, so it is important to ask these questions and to seek clarification. It seems that not only is there no financial clarification, but there is also no political clarification.
We speak of energy efficiency, of carbon capture, nuclear energy, bio-fuels, solar energy, and we speak inclusively of energy efficiency as the cheapest way to reduce emissions. It strikes me that there are other, much cheaper ways to reduce carbon emissions which are not even mentioned in this communication, such as, for example, reducing energy consumption, micro-generation, distribution and different forms of distribution, and different projects, which do not just have to be large structures, and access to energy. I believe that here we would certainly contribute towards enhanced financial clarification to select the cheapest plan.
Therefore, as part of this political clarification and this financial clarification, we need to discuss what, in my view, is a vitally important matter, which is that the emphasis is always on public-private partnerships, as if they were the solution to everything.
When we ask where the money comes from, the Commission tells us it comes from wherever it is. I confess that I do not feel more enlightened by being told that the money will come from wherever it is, without saying exactly where it is.
Therefore, in terms of counting on public-private partnerships, which is what systematically happens when we talk about low-carbon technologies, we surely have one certainty: not knowing where the money comes from and knowing that there are public-private partnerships, we know, from the outset, who will pay. It is taxpayers who will pay in the beginning, consumers who, incidentally, are ultimately taxpayers, too. We also know that those that pay less are institutions and private organisations - that they are those who make investments, are paid for it but, in the end, keep the profits for themselves.
Without this clarification, it seems to me that, once again, we are systematically leaving future generations to foot the bill for changing the European energy model.
(DE) Madam President, ladies and gentlemen, in principle, we all agree that the SET plan is to be welcomed. We agree about large tranches of the content, but we have two problems. On the one hand, we will not be able - and I very much address this point to Mr Turmes - to build up pressure together on the Member States and on the Commission if we continue to hold an ideological debate where the subject is always nuclear energy. That is the sticking point in today's votes. We have reached a compromise on the SET plan, and that compromise is that we have specified the criteria according to which we want to support this, and those criteria are clearly defined, namely sustainability, competitiveness and security of supply. We have said that we want to work without limitation to specific technologies and we are again having an ideological debate about nuclear power, which is a discussion that can be held, but which ultimately makes no sense in the context of the SET plan.
I concede to you in respect of the question of what the SET plan can actually achieve. Has the question of to what extent the Member States are prepared to find a coherent energy policy approach actually been resolved? What the Council has put in place today is a series of platitudes. The problems, really, are not so much what we lay down in the SET plan, but how the assorted funds for research, innovation and the money from the SET plan, the issue of demonstration facilities, the issue of the transposal of European directives at national level - how all of this interacts. We are currently at a point where we have to say really clearly that we can produce another SET plan and that we can adopt another SET plan, but what we need now are tangible measures. That being the case, we should not always be arguing over the details. We should increase the pressure on the Commission and the Member States so that something happens in terms of implementation.
(SV) Madam President, wishful thinking is not enough to bring about a changeover to sustainable, renewable energy sources and to a climate-friendly society. Substantial investment is also needed. The private sector must, to a large extent, share the responsibility for funding the basic research and the Member States must also make a greater commitment. In addition, more money needs to be made available from the EU budget.
The budget must quite simply be adapted to conform with the political priorities relating to solar and wind energy, energy efficiency and so on. We need to reprioritise and redistribute funds within the EU budget. This is the only way in which the SET plan and the Members of this House can maintain their credibility.
- Madam President, it is three years since the Council set itself a target of having up to 12 CCS demonstration projects in operation by 2015, and we have not got much to show for it yet.
Yes, we have identified a source of funding and we have now got a draft decision from the Commission, which is awaiting confirmation by Parliament, as to how to use that funding, but it will not be until the end of next year before we are able to identify a project which will qualify for this funding. So the timetable is very tight and meeting that 2015 deadline becomes more and more difficult. There is slippage at every step of the way.
Can I ask the Commission to consider these things. First, that timetable needs to be examined. Can days, can weeks be shaved off it at all? And, in particular, can we put as much pressure as possible on the European Investment Bank to keep within the allocation it has been given in the draft decision?
Second, once Parliament's comitology procedure has been concluded, the Commission should make an announcement about the timetable. It should publish this. That will help ensure that there is a minimum amount of slippage. It will keep everyone working towards a series of set deadlines.
Finally, remember that the biggest single delaying factor is likely to be the application that project developers have to go through to get planning permission for the pipelines and the like to take away CO2. That could be very lengthy. It could blow the deadline completely out of the window.
So can I ask for a statement from the Commission, insisting that developers seeking European funding start applying for planning permission now. Let them put their money where their mouth is.
(PL) Madam President, the resolution which has been presented illustrates very well the dominance of climate policy over energy security in the European Union. It also illustrates clearly the antinuclear prejudice of part of this House. It so happens that nuclear energy is the only commercially proven low-carbon energy source, but in spite of this it is very severely criticised in the resolution. The European Union's limited financial resources are to be invested in select energy sources just because they are sustainable, and this represents a strong market intervention. This policy will certainly limit expenditure on strategic large infrastructure projects which are already needed today, and on support for interconnectors. There simply will not be enough money for energy security. This is why we cannot endorse this resolution today.
(LV) Madam President, Minister, Commissioner, we all know very well that drug addicts are very dangerous, for they will stop at nothing to get their next fix. In fact, we know that any form of addiction is an unwelcome phenomenon that must be eradicated. In the European Union, our economy is addicted, and this addiction is fuelled by imported oil and gas. This is the situation we must alter. We must increase investment in technologies that will directly increase the use and exploitation of solar, wind, water and biomass in the European Union. What is more, there are several powerful arguments why it should be these particular technologies. Firstly, if we do not invest in these technologies, our addiction to oil and gas will only grow and the situation will get worse, for these resources will become ever scarcer throughout the world and prices will go up even more. Secondly, by making these investments, we shall at the same time be able to encourage SMEs in particular, if we give them certain advantages in applying for financial resources and funds. Thirdly, by investing in new technologies, we shall directly overcome the current obstacles to balancing electricity grids with the variable quantities of electricity generated from sun and wind. Ladies and gentlemen, it is time for action. We must lessen our addiction to imported oil and gas, and we must support investment in precisely those technologies that will increase and promote greater use of solar, wind, water and biomass energy resources.
Thank you for your attention.
- (DA) Madam President, we have reason to be pleased with the SET Plan. Without the EUR 59 billion which are now being invested in sound energy projects, we will not reach our renewable energy target of 20% by 2020. Investment in real and sustainable renewable energy accounts for two thirds of the SET Plan funds. This applies, for example, to photovoltaics, wind turbines and biomass. However, the SET Plan is not only important and right because it ensures us cleaner energy. The SET Plan is also critical to our attempts to put the social and economic crisis behind us. With these massive investments in modern energy technology, we will be able to create hundreds of thousands of new green jobs. We will also be able to make the EU a centre of knowledge when it comes to green and sustainable technology. Let us not forget, however, that these investments come with a responsibility: a responsibility to ensure that many of the people who are currently employed in the energy sector are given the opportunity to retrain and upskill themselves. That is why investment in technology must go hand in hand with investment in people.
- Madam President, there are two brief points I wish to make. The first relates to the importance of investment in low-carbon technologies and the second to carbon capture in agriculture.
Firstly, in realistic terms, it is essential that the EU focuses its attention and budget towards the Strategic Energy Technology Plan. For the EU to reach its 2020 target figures, there is no doubt that increased targeted investment in low-carbon technologies is essential.
Secondly, there must be increased research and investment in carbon capture and storage as a practical way of combating climate change. Here agriculture can play a key role in carbon sequestration and can contribute to the 2020 targets.
Soil biomasses and natural carbon sinking - carbon in soil - could bring added benefit for farmers by reducing erosion and fertiliser inputs. Further research and investment is required in order to fully utilise agriculture and agricultural land to capture carbon and assist in reaching 2020 targets.
For measurable results to be delivered, innovation and research in low-carbon technologies must be adequately and effectively supported.
- Madam President, I welcome the initiative to talk about investment in low-carbon technology but more specifically about energy-saving and providing more secure and diversified energy supplies. I would like to look in particular at the use of EU funds.
The region I represent already has an EU fund of over EUR 250 million for low-carbon economic growth. Whilst its ambitions are worthy, the performance of this fund in actually making meaningful investments has fallen well below expectations.
The East of England, including Cambridge University, is also home to leading research facilities, and over 250 contracts have been signed in my region for Framework 7 grants. I have seen some excellent innovative research, but there are great questions about complexity, especially for SMEs, bureaucracy, and inflexibility when adapting to developments and science. In some cases there are appalling stories of late payments by the EU itself.
When considering how taxpayers' money is invested in the future, we should look at the lessons of what has already happened and make sure we spend it better in the future.
(RO) Achieving the climate targets set by the European Union depends on devising a strategy supporting a gradual transition to low-carbon industry and the use of sustainable energy.
The use of new technologies can cut energy consumption in buildings by up to 17% and carbon emissions from transport by up to 27%, while introducing smart metering could reduce energy consumption by up to 10%. A standard methodology is required for measuring energy consumption and carbon emissions in order to achieve the optimum public and private energy consumption. With this in mind, we need to have common minimum functional specifications and interoperable smart networks at European level.
The Commission must cofinance as many large-scale projects as possible in order to facilitate the use of smart metering and smart networks as standard, including in Member States which still do not have these technologies.
I would like to ask whether the Commission is intending at the moment to provide additional resources from the EU budget for encouraging SMEs to develop technologies for producing low-carbon, sustainable energy.
Thank you.
(RO) We need an ambitious and smart industrial policy, enabling the European Union to retain both its global competitiveness and jobs and production within the EU. The investments in the development of low-carbon technology will help the European Union overcome the economic crisis and may create roughly 2.7 million jobs by 2020.
The European Union must invest in European initiatives promoting renewable energy sources and their introduction into the European electricity grid, as well as in biofuels and green transport. Rapid results may be achieved through investments in intelligent cities and in energy efficiency in buildings, especially homes.
I urge the Commission and Member States to increase the budgets allocated to residential energy efficiency and, when carrying out the mid-term review of the use of the Structural Funds, to adopt the measures required to ensure a better absorption of the 4% ERDF rate for residential energy efficiency. This will make it possible to increase this rate in the 2014-2020 period.
Thank you.
(PL) The discussion on investing in low-carbon technologies is a discussion about methods of adapting the economies of Member States to the requirements for limiting greenhouse gas emissions. Regardless of how climate and weather conditions for the last few months in our continent have been tending to supply arguments to those scientists who are calling into question the influence of man on climate change by CO2 emissions, we should, none the less, when talking about low-emission technologies in this context, ask the following question: how can the means necessary for the development of clean technologies be ensured, to achieve the maximum effects in the shortest possible time?
I think the system which is being created for support of research and development should be as flexible as possible, to enable resources to be managed in a way which is appropriate to the dynamics of scientific research. The question arises as to whether, and in what way, it is planned to create suitable mechanisms of support for investment in low-emission technologies?
Finally, I would also like to add that no matter what significant arguments can be found in favour of investing in the development of low-emission technologies, this should not take place at the expense of cohesion policy.
(PL) Madam President, in the Communication from the Commission of 23 January 2008 entitled 'Supporting early demonstration of sustainable power generation from fossil fuels', which is part of the climate and energy package, it was stated that the European Union would support the construction of 10 to 12 carbon dioxide capture and storage demonstration plants. At the end of 2008, the European Parliament took up this matter, too, in a resolution. Item 11 of this document stated that the measures which had been unveiled by the Commission were not sufficient to provide the desired incentives for constructing at least 12 demonstration facilities by 2015, while in item 18 it was considered imperative that at least the 12 demonstration facilities earmarked for assistance should cover all possible combinations of the three carbon dioxide capture and storage technologies.
The financial means are supposed, however, to come from the sale of 300 million allowances for CO2 emissions in the New Entrants' Reserve, or what is known as NER300. Consequently, the sum intended for support of construction of the demonstration plants is going to depend on the market price of the allowances. It is estimated that this will be from EUR 7-12 billion. From the proposed decisions of the Commission contained in the motion it can be gathered that support under NER300 will cover six carbon dioxide capture and storage projects in power generation and two in industry.
Does the Council, in cooperation with the Commission, want to support the construction of a further two to four plants, and if so, how?
- Madam President, we have heard a lot of nonsense today about green jobs. The fact is that our obsession with renewables is already driving up the cost of electricity and forcing European citizens into fuel poverty. Higher energy prices mean that energy-intensive businesses in Europe will simply give up and go away, to more favourable jurisdictions. Higher energy prices mean lower growth and higher unemployment, and they cost jobs. I have only seen one formal study into this question of green jobs. That was in Spain, and it demonstrated that, for every single job created in the green sector, 2.2 jobs were lost elsewhere.
If we are really serious about low-carbon electricity, there is only one solution and that is nuclear power. Across Europe we are starting to talk about new nuclear capacity, and that is good. If we want to keep the lights on, we need a nuclear renaissance, and it we need it fast.
- (PT) Research and technology play a fundamental role in the development of a low-carbon society. It is crucial to invest in radical social change based on the sustainability of cities, decentralised energy production and the competitiveness of industry. This is an essential policy for a prosperous and sustainable society that is prepared for the challenges of climate change, energy security and globalisation, and that is a world leader in the sphere of clean technologies.
The Strategic Energy Technology Plan aims to contribute to precisely this goal. I welcome the essential guidelines presented in the communication on how to organise the logic of intervention between the public and private sectors, between Community, national and regional financing.
It is, however, essential to increase public funding for scientific research into the field of clean technologies. Europe also needs to create conditions that foster greater private investment in this field. We urgently need to move from words to deeds.
The priorities of the future Financial Perspectives of the EU and the Eight Framework Programme for Research and Technological Development will have to be energy security, the fight against climate change, and the environment. This is the only way we will be able to maintain the competitiveness of our industry, promote economic growth and create jobs.
(IT) Madam President, ladies and gentlemen, this is not just a routine debate but it is supposed to be very specific and to ask clear and precise questions - what resources are there and where to get them - and I hope that Parliament is expecting equally clear and precise answers, today and at the forthcoming Councils on 12 and 25 March.
We want to tell the Commission and the Council firmly that the European Union, which has flown the flag for the fight against atmospheric emissions and climate change in front of the world, now has to be consistent if it does not want to lose credibility. It must do everything it can to achieve these goals. We must be well aware that talking about a low-emission economy means a kind of Copernican revolution for the production system; it means changing many things, having clear priorities and political will but, above all, sufficient resources and instruments.
We also know that this Copernican revolution is vital for our production system, European industry, to remain competitive. In many countries, in many research centres and in many universities, the intellectual resources are ready, the capabilities are there and the will is there: it is now time to set things in motion. Everyone has to do it, as the Commissioner and the Council have said: the Member States, entrepreneurs and the private sector have to do it. I believe, however, that the vital task of putting this complex partnership together belongs to the European Union.
- Madam President, we all agree that greater energy efficiency is the first step in the chain, but I want in my contribution to draw your attention to the political confusion and anxiety surrounding bio-energy.
I think that this House in particular and the Commission, and Europe in general, ran away from parts of bio-energy when we had the food price hikes of 2007 and 2008. Few of us are talking about the realities for most farmers across Europe now, which is a crisis of confidence because prices have collapsed. Yet there is no coherent political message to them on land use and using their land to grow energy crops.
In Ireland in particular we have the Government running away from this area. Look, what industry needs is political certainty; what politicians fail to deliver is that certainty, and we have reaped the reward for it.
If we are talking about investing in research and there is no uptake of the research because we will not make the right political decisions, we are wasting our time.
(HU) Madam President, Commissioner, financing the changeover to green low-carbon technologies will be particularly difficult in the case of the new Member States. One potential and very important source for Central European and Baltic States would be the use of the emission credits accumulated under the Kyoto Protocol's emissions trading system, thereby profiting from these countries' climate resources. The condition for doing so, of course, would be the creation of a post-Kyoto system or support from the European Council and the Commission in our efforts to get proper value for our remaining climate resources. As rapporteur for biogas, I am well aware of the cost of new technologies, and thus that technological development would be very important. It is very important to pursue this point within the framework of the common agricultural policy, for instance by altering the composition of livestock feed, by introducing ploughing methods other than deep tilling and introducing new, innovative technologies.
(PL) One of the most important priorities enshrined in the long-term strategy of the European Union should be to create an innovative economy, for example by transforming the present energy system using a low-emission model, particularly one that is based on clean carbon technologies. Around 80% of primary energy used in the European Union comes from fossil fuels. Over the past few decades, networks and chains of supply have been perfected in terms of supplying society with energy coming from these very sources. Economic growth and prosperity have been built on oil, coal and gas, and it is difficult to change this from one day to the next. The European Strategic Energy Technology Plan, which is a pillar of European Union policy on energy and climate, is a good step in the direction of shifting the European Union to an innovative economy, provided, of course, that it takes into account the financing of clean carbon technologies. If Europe wants to achieve ambitious reduction goals economically, it is essential that it increases expenditure on research in the field of clean, sustainable and efficient energy technologies and coordination of the combining of forces, potential and resources in both the public and private sectors.
Industrial revolutions in the past have shown that technology can change our way of life permanently. Currently, we have an unrepeatable and feasible opportunity to change our model of energy production. However, investing in the development and promotion of sources of clean, renewable energy can only be realised as long as the Community ensures a sufficient level of finance and includes these investments in the list of the European Union's strategic goals.
Madam President, ladies and gentlemen, in the debate on the European Union's energy choices, one thing is certain: the most significant, cheapest and most sustainable energy source available to us is saved energy. For natural, historical, cultural and economic reasons, mountain regions are a model for reducing energy consumption, in line with the demands of modern life, and they lend themselves to large-scale experimentation with the use of renewable energy sources with low-carbon emissions.
Mountain regions produce almost all of Europe's hydroelectric energy. To give an example, the province where I come from in Italy alone produces 12% of the hydroelectric energy of the entire country. Furthermore, in mountain areas there is historical experience of constructing buildings that are more efficient in terms of saving energy. We have managed to build homes that are completely self-sufficient in terms of both electricity and heating and that even supply more energy than they use, obviously with the use of advanced technologies. The mountains are often a testing ground, and so are the ideal environment for experimenting with better use of biomass, solar energy, geothermal energy, heat pumps and, above all, for overhauling energy distribution systems.
Commissioner, the mountains are full of energy, clean energy: we just need to take it. For this reason we ask the Commission to involve mountain regions in its strategy, to look carefully at their experience and to recognise their right to receive fair compensation for all the renewable energy already supplied by these regions. Article 174 of the Treaty of Lisbon recognises the role of mountains, which is why we are anxiously waiting for an initiative from the Commission to implement this article and for a European mountain policy also in the field of energy.
I therefore call on the Commission to follow the recommendations of the Durnwalder report, in the Committee of the Regions, and to include in the assessment of European territories the energy issues and the production capacity of mountain regions in terms of renewable energy and passive construction.
Mountains, which make up 40% of European territory and are home to 90 million people, have, up to now, been seen as disadvantaged areas: by implementing innovative and consistent energy policies, these regions can overcome this handicap and provide a vital stimulus to achieve the objectives set in the 20-20-20 strategy, showing that energy selfsufficiency is possible, at an acceptable cost, if the firm political will is there.
(RO) European agriculture is frequently blamed as a major source of global warming. Of course, this perception is not entirely correct. On the other hand, we cannot ignore the contribution which agriculture can make to cutting carbon dioxide emissions.
This topic has certainly been raised already by other speakers. Carbon storage, biomass, as well as investments in reducing the quantities of fertilisers used are just some examples of the way in which agriculture is affected by this problem. This is why, in the context of the discussions on investments in low-carbon technologies, I think that agriculture must be among the priorities and not be completely neglected, as has happened, for instance, in another European strategy. I am referring to the EU 2020 strategy.
Thank you.
(DE) Madam President, Commissioner, President-in-Office of the Council, I am speaking on my own behalf, and I would like to say to my opposite number: in my view, nuclear technology is no solution and is also not, as far as I am concerned, a renewable energy source.
Our job here is to put in place measures that will benefit our children and our future over the long term. It is therefore very important for us to reduce CO2 emissions, although such a reduction must not be at the expense of the environment - in other words we must pay very close attention to which measures are funded and which measures are invested in. We must not save CO2 whilst at the same time ruining our environment.
2010 is the Year of Biodiversity, and it is very important that we also put on record in these papers that all investments, all measures, must also be seen in the light of conserving our environment for our children, for our future and for biodiversity.
- (PT) Madam President, Commissioner, the debate on the transition to a low-carbon economy must not allow us to forget this fact. The transition will hardly be a smooth process. In a few years we will be confronted with the effects of the shortage and the progressive depletion of the primary source of energy on which we depend: fossil fuels. These fuels also serve as raw materials for many extremely important industries, such as the chemical and pharmaceutical industries.
It is absolutely necessary for mankind that the world's remaining oil reserves be managed very wisely, which means, first and foremost, very sparingly.
It is in this context, that the adoption of the plan called the Oil Depletion Protocol, presented in Uppsala in 2002 and in Lisbon in 2005 by a group of scientists and specialists from several countries who are part of the Association for the Study of Peak Oil and Gas, would be crucial in introducing a plan that prioritises a good and fair management of these resources, the mitigation of their shortage and a controlled transition to other primary sources of energy.
(HU) In my opinion, nuclear energy has not received the place it deserves in this report. The solutions aimed at developing alternative, bio-, wind and solar energy are all lengthy and not at all certain to pay off in the end. Yet we have to move fast in our energy strategy if we recall the effects of last year's gas crisis and the threat of climate changes. Nuclear power is the greatest carbon-free energy source within the European Union, and currently provides one-third of our electricity needs. Its further safe development is simply unavoidable. It would be helpful if we all realised this.
(GA) Madam President, I listened to the debate and it was very interesting. I have read everything I could about this subject.
I just want to make two points. Number one: the question has been asked, where is the funding going to come from? Number two: how is the research and development to be coordinated?
It seems to me there is an opportunity here for the three institutions of the European Union - experts from Parliament, from the Council, from the Commission - to come together as a steering group. Number one: to source the funding that is required in the public/private partnerships, with possible targets for each country; and number two: to oversee and coordinate research. It should be R&D&D - research, demonstration and delivery - and with some of the funding certainly dependent on a successful outcome, otherwise every professor around Europe will be trying to do research, and it will be uncoordinated at the end of the day.
(HU) We have heard beautiful words from the representative of the Council and the Commission about low-carbon technologies, but he failed to address the key issue: where will the financing come from? A certain group of Member States does have a ready source: the former socialist countries have by far exceeded their Kyoto commitments. That is why the European Union could hold its head high at the Copenhagen conference. These countries are entitled to cash in on their carbon dioxide quotas. Yet the Commission and the 15 original Member States want to prevent them from doing so. In the case of Hungary this amounts to several hundred billion forints. In Copenhagen, Hungary and Poland agreed to use these sums for green infrastructures. So these, then, are the sources. So far, this proposition has fallen on deaf ears, indicating that it is true after all: new Member States do indeed count as second-class members of the European Union.
(RO) One of the main objectives of the European Union is to develop a low-carbon economy. The intention is that 20% of the total amount of energy produced will be based on renewable sources by 2020.
Romania has a more ambitious target of 24%. According to studies, the Dobrogea region in south-eastern Romania is the number two area in Europe in terms of wind energy potential, after northern Germany. At the moment, the largest wind park on land in Europe is being developed here, which will have 240 wind turbines and generate 600 MW of renewable energy. The first phase of this project will be completed during this year, when the 139 installations will be put into operation. The whole project will be completed in 2011 in the Fântânele and Cogealac areas of Constanţa County.
The implementation of this project is important for Romania's energy security as it will help cut energy resource imports.
Thank you.
(IT) Madam President, ladies and gentlemen, I believe that we completely agree on a couple of points, going on what I have heard this morning: efficiency, savings, renewables and new technologies. It is not enough though, ladies and gentlemen, if we do not decisively deal with another two issues.
The first is nuclear: just the word, merely broaching the subject, frightens us. Let us conduct research and try to be responsible in this research. The second is funding: we are afraid to talk about PPPs, as I have heard this morning. The mere thought that the private sector could play a part in any initiative with the public is almost seen as something alien, shameful and suspicious.
It is unavoidable, ladies and gentlemen, with the financial resources to which we have to refer. Furthermore, it is important for the public to interact with the private sector, since the public must learn to act in a business-like way and in accordance with a sustainable policy.
(DE) Madam President, I will keep my question short. In the groups, we had hackneyed debates - but justified ones - about ideological issues in the context of technologies. Let us for once, however, come up with a question together that the Council and the Commission must answer. We discussed the SET Plan for a long time. What are the instruments to implement it? What are the time frames? What undertakings are there from the Member States?
(DE) Madam President, I am not going to deal with the issue of ideology at this point - we can do that another time - but I do think that the ideologists, really, are on the other side of this Chamber.
The Commission will have two tangible instruments in its hands over the next few weeks. The first is the Risk-Sharing Finance Facility, which still has some money in it. This money could now be used for a renewed push for renewable energies and energy efficiency. I have been told that the Commission's Directorate-General for Research is blocking the money - it does not want to spend this money on energy but would rather spend it on ICT and other areas. Perhaps the Commissioner has something to say in this regard?
The second instrument consists of the 15% - at least - of the funds that are apparently still left in the Economic Recovery Plan, and we, as Parliament, have established that this money must be spent on energy efficiency, in particular on Smart Cities. Can you also tell me anything about this, Commissioner?
(RO) The fact that we are having a debate today in the European Parliament about investments in low-carbon technology highlights that the European Union wishes to confirm its leading role not only in reducing energy consumption and making it more efficient, but also in ensuring a healthy environment. I believe that our role now is to promote areas such as research and innovation, in order to identify solutions which will provide the foundations for a sustainable European energy system. We must therefore establish the funding requirements in this area, with the aim of increasing the European Union's competitiveness globally.
I think that it is vital for us to focus attention on the specific potential of green energy at regional and local level. The region I come from in Romania offers significant potential for geothermal energy, which is not being utilised sufficiently at the moment. There are various reasons for this, but I think that we must give local authorities an important role in this to encourage them to develop public-private partnerships.
Thank you.
President-in-Office of the Council. - (ES) Madam President, I have taken due note of this morning's debate and I am pleased to confirm that many of the concerns voiced by Parliament are shared by the Council. I trust that the conclusions we will adopt tomorrow will allow us to establish a solid basis that meets the concerns expressed and enables us to make immediate progress in the launching of industrial initiatives.
I think we have clear consensus over the fact that those initiatives are fundamental if we are to reduce our energy dependence, improve our efficiency, continue to make technological progress - thereby giving a further boost to European technology - and, of course, meet the challenges of climate change.
These initiatives are also necessary to maintain European competitiveness and create employment. I think I can reassure Mr Helmer: there are other studies apart from the one he has read, some of which were carried out by the Commission itself, showing the positive impact on employment - an effect that will be even greater in the long term.
We therefore propose that a set of common principles and practices be applied, giving direction to existing industrial initiatives. This will, of course, among other things, require us to establish financial tools and public intervention criteria that are needed to support the development of these technologies.
A great deal of emphasis has been placed on financial aspects, and this is also a concern shared by the Council. However, the Council cannot commit to reassigning funds without respecting the Commission's right of initiative and the powers shared by Parliament in this area. Therefore, in the meantime the current financing agreements will have to be applied.
Nevertheless, we need to insist on the importance of increasing our budgets in order to develop these new technologies, and on the fact that prioritising those increases must be a fundamental element in future discussions within the European institutions, particularly this Parliament.
I can also assure you that the Council has done and will continue to do everything it can to guarantee that the Strategic Energy Technology (SET) Plan has proper funding, within the context of both the current financial framework and future frameworks.
As the Commissioner has already said, I would like to recall that, in general terms, private initiatives - private sources of funding - also have an important role to play; this is an area in which we need to work hand in hand in order to maximise the impact of public financial resources. We need to achieve a large-scale, multiplying effect that enables us to successfully implement these initiatives which are vital to the future of Europe.
Member of the Commission. - Madam President, first of all I would like to thank you for this discussion. I followed it very closely and there are many things which we will certainly take into consideration when developing our future work.
Let me start with a short story. After the 1970s oil crisis we saw enthusiasm for innovation adding a competitive edge, even respecting the environment, on an unprecedented scale, but this was short lived. After oil prices had fallen consistently for long enough, investment in R&D and deployment was dropped, market case for new technologies removed, shifting consumption patterns, and we were pushed into a period of tricky comfort where we depended on cheap foreign energy. It was a period with the illusion of sustainability.
By the way, energy R&D investment immediately after the oil crisis was approximately four times higher than currently or some years ago.
And where are we today, after that period of reluctant and irresponsible development lacking a proactive approach? Reacting to climate change threats and trying to solve energy security dependence, so I do believe that a proactive vision is a realistic and necessary approach and not a daydream.
In this context - the things underlined in the paper we adopted a few days ago: the European Union 2020 Strategy - we see no alternative to green growth. We need more clean industries, not more cleaning-up industries. We need incentives, prices, costs and the right signals. We need to focus on energy efficiency; we need to focus, if you like, on resource efficiency, which is one of the major things included in EU 2020.
I shall turn now to the second issue, which is the SET Plan that we are discussing. All the estimates presented in the SET Plan for the financing required are based on technology road maps. This was a very serious piece of work. If you look at the proposals, what we envisage, how we estimate the financing needed for the future, you will find the following figures: wind: 6; solar: 16; bio: 19; CCS: 13; nuclear: 7; smart grids: 2; fuel cells and hydrogen: 5; Smart Cities: 11; European Energy Research Alliance: 5, and basic research: 1. If you add that up, it comes to 75.
I would remind you that there is a figure of 7 for nuclear. I have to be fair. Fusion is not included, and fusion is, again, a serious figure which should come, but if we look at this picture I think that our message from the Commission side on where we should put the bulk of our investment is pretty clear.
The next issue is the sources of finance and the road maps. The main sources, as I said in my introduction, will have to come from where the main sources are, and that is industry and the Member States. This means the European Union budget, current and future financial perspectives, the European Energy Programme for Recovery, the European Union Emissions Trading Scheme and, of course, use of the other instruments that exist, and the European Investment Bank especially should be considered in this respect.
There is a serious question of the structure of the investment for the various initiatives proposed. I think it is obvious that the internal structure of public and private investment will not be the same because of the market proximity, because of the market failures you face in various types of technologies, which would need to be addressed, but I do believe that what is in front of you is a serious case, especially when you start discussing the next financial perspective, and that we have to rethink what our priorities are and how we should invest in the future.
The next thing I would like to mention is that we will start all but one initiative - the Smart Cities, which came later, on your initiative, and which talks predominantly about resource efficiency - during 2010, but do not think that the things we are talking about here are not ongoing already: they are, especially in research. The Research Alliance has been working for a few years on this item already.
The last thing I would like to mention is that, with the SET Plan, we are actually starting something very specific at European Union level. You know that, during my previous mandate, I fought very hard for a European research area. At European level we deal with approximately five per cent of research money, so unless we join our forces at EU level - meaning Europe level - and avoid duplicating our efforts, we cannot count on real success. Do not look only to the European budget. We should put the money together to step up our research capacity.
The SET Plan is the best example we currently have of joint programming at EU level. Other activities are also coming, and rightly so, but I think we should not underestimate what is happening here. Here we are talking about public-public-private partnerships, which are very necessary and one of the issues to which I would draw your attention for the future. There is also the Financial Regulation where you will discuss it. It has to allow risk-taking if we seriously want these questions to be addressed.
I think we are behind one of the major new developments in Europe when we talk about the SET Plan, about joint programming, which is behind this. We have here the European Energy Research Alliance - the best research organisations opened outward - which is already working together today on all these major issues.
My final message is that I think it is our major duty to put our political weight behind this programme.
I have received two motions for resolutionin accordance with Rule 115(5) of the Rules of Procedure to wind up the debate.
The debate is closed.
The vote will take place at 12.00 on Thursday, 11 March 2010.
Written Statements (Rule 149)
Although I acknowledge that this Commission communication aims to speed up the development of new technologies with higher potential for low-carbon emissions through greater energy efficiency and the utilisation of renewable energy, I regret that the European regions still lack a more defined role in this strategy.
It is necessary to guarantee regional authorities the correct financing, for example ensuring financing during the testing phase of pilot projects, or investment during the research and testing phase of renewable energy projects.
I believe that it is important to include, for example, geothermal energy. This is a renewable energy source with great potential for expansion in volcanic regions, that is particularly important for remote and island regions of the Union, and for which no goals have been set.
In this context, public and private investment must be increased by developing energy technologies so as to reach the desired goals of a low-carbon economy and also to help overcome the market failures referred to in the climate and energy package.
, in writing. - (HU) I think it is significant that the European Commission, when drawing up its Strategic Energy Technology Plan, took into consideration the amount of support needed for research and development of green technologies. This is all the more true because, at the present stage, solar energy, bio-energy and hydrogen technology are in most cases not yet commercially profitable. As Steven Chu, the United States Secretary of Energy rightly pointed out, research advances of Nobel Prize calibre are needed in order to make green technologies competitive with traditional fossil fuel technologies. However, the serious flaw of the green technology plan is that we have no idea what EU funds will be used to carry it out. Looking at the cost of EUR 16 billion deemed necessary for solar energy research, or the EUR 5 billion estimated for hydrogen-related technology, this cannot be a minor consideration. At this point there are no indications that the next seven-year financial framework will provide increased resources for research in green technologies. We are well aware that support from public funds is no substitute for the efforts of private investors. Nevertheless, the European Union and Member States must boost the funds devoted to green technology research. The eventual revenues from an emission trading system may serve as a good basis for this. The stakes are not negligible. We cannot allow the plans for energy policy and climate protection to suffer the same fate as the Lisbon Strategy with its contradictory outcomes.
in writing. - To make Carbon Technology a practical reality we need to address the shortage of engineers and other high-skilled personnel designing and producing advanced technologies. We can do this by setting up or intensifying training schemes or scholarships to ensure that workers' skills are upgraded in time for economic recovery. We need to ensure a supply of highly qualified and well-educated workers with the right combination of both theoretical and practical skills.We also need to tackle persisting barriers to mobility within the EU, in particular for researchers and highly skilled people and to address the issue of EU-wide recognition of engineers' qualifications. Financial markets & institutions tend to be cautious about investing, particularly where SMEs are concerned number of EU schemes supporting innovation, although they need to be better synchronised and coordinated from both supply and demand perspectives. We need to facilitate cooperation between SMEs and research institutes, promoting IPR (Intellectual Property Rights) and technology transfer. EEI businesses themselves need to become more proactive in supporting cluster initiatives and joining clusters. We also need to stimulate research and innovation through tax incentives or innovation vouchers, and by improving the conditions for risk capital investment, for instance for business angels or cross-border venture capital.
Global climate warming caused by human activity is a fact. Combating this process and its negative effects is the need of the hour. One way of dealing with these problems is to use clean and renewable energy sources. However, for these energy sources to play a significant role in the European energy system, two conditions have to be met. Firstly, we need an increase in funding available for research into their development. Secondly, we need an increase in funding for investments which implement the latest low-emission technologies. Investing in the development of the low-emission technologies contained in the European Strategic Energy Technology Plan is important from the point of view of the entire EU. In particular, however, it is important for countries whose energy industry - for historical reasons - emits large amounts of CO2. One such country is Poland. Improving and developing technologies for carbon dioxide capture and storage (CCS) is a matter of vital significance for the whole of the Polish economy.